Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the presence of Claim 13 directed to an invention non-elected without traverse.  Accordingly, Claim 13 has been cancelled. The full claim set as amended is recited below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Wheeler on 09 September 2021.
The application has been amended as follows: Claim 1 has been incorporated into Claim 10, Claim 1 has been cancelled and the dependency and preambles of Claims 2-4 and 6-9 have been changed accordingly.

(Cancelled)
(Currently Amended) The energy storage device according to Claim [[1]]10, wherein the organic solvent has a dielectric constant of 10 or more.
(Currently Amended) The energy storage device according to Claim [[1]]10, wherein the organic solvent is one or more of dimethyl sulfoxide, dimethylformamide, and propylene carbonate.
(Currently Amended) The energy storage device according to Claim [[1]]10, wherein the organic solvent does not include a supporting electrolyte.
(Cancelled)
(Currently Amended) The energy storage device according to Claim [[1]]10, wherein the alkali metal element layer of the insulating layered structure includes one or more of lithium, sodium, and potassium.
(Currently Amended) The energy storage device according to Claim [[1]]10, wherein the organic crystal layer is one or more of a self-standing film and a self-standing plate-like body.
(Currently Amended) The energy storage device according to Claim [[1]]10, wherein the organic crystal layer is packed with the insulating layered structure at a packing ratio of 0.8 or more by volume.
(Currently Amended) The energy storage device according to Claim [[1]]10, wherein a portion of the insulating layered structure which is other than the alkali metal element layer does not include an alkali metal.
(Currently Amended) An energy storage device comprising: 
a positive electrode including a positive electrode active material; 
a negative electrode including a negative electrode active material; and 
[[the]]a layered solid electrolyte and comprising: 
an organic crystal layer including an insulating layered structure, the insulating layered structure including an organic skeletal layer including aromatic dicarboxylic acid anions having an aromatic ring structure and an alkali metal element layer including an alkali metal element to which oxygen included in carboxylic acid anions of the organic skeletal layer are coordinated to form a skeleton; and
an organic solvent charged in the organic crystal layer,
wherein the aromatic dicarboxylic acid anions having the aromatic ring structure include at least one of (i) a non-fused polycyclic structure in which two or more aromatic rings are linked together, and (ii) a fused polycyclic structure in which two or more aromatic rings are fused together, and the layered structure includes an alkali metal salt selected from the group consisting of 4,4'-biphenyldicarboxylic acid and 2,6-naphthalenedicarboxylic acid, and 
wherein the negative electrode active material has a higher operating voltage than the insulating layered structure included in the layered solid electrolyte.
(Previously Presented) The energy storage device according to Claim 10, further comprising a bipolar electrode, the bipolar electrode including a current collector, a positive electrode mixture layer disposed on a surface of the current collector, the positive electrode mixture layer including the positive electrode active material, and a negative electrode mixture layer disposed on another surface of the current collector, the negative electrode mixture layer including the negative electrode active material, the current collector being capable of alloying with the alkali metal at a potential lower than a redox potential of the negative electrode active material, and the electrolyte interposed between the positive electrode mixture layer and the negative electrode mixture layer disposed on an adjacent current collector, wherein a plurality of the bipolar electrodes are stacked on top of one another with the layered solid electrolyte being interposed between each adjacent two of the bipolar electrodes.
(Original) The energy storage device according to Claim 11, wherein the current collector is composed of a metal containing aluminum.
(Cancelled)
(Previously Presented) The energy storage device according to Claim 10, wherein the negative electrode includes a negative electrode active material that provides a negative electrode having a potential of more than 1.0 V versus a lithium reference.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Ogihara (US 2013/0280604 A1) and Masayuki (JP 2008308421 A), both of record, but they do not teach a layered solid electrolyte including the claimed insulating layered structure of 4,4'-biphenyldicarboxylic acid or 2,6-naphthalenedicarboxylic acid interposed between a positive electrode and a negative electrode as required by instant Claim 10. There is no teaching or motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to modify any of these references to include these claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723